Title: General Orders, 14 October 1780
From: Washington, George
To: 


                  
                     
                     Head Quarters Totowa Saturday October 14 1780
                     Parole Amazon
                     Countersigns Amber,
                     Watchword Army. Arras.
                  
                  For the Day TomorrowBrigadier General
                     GloverColonel M. JacksonLieutenant Colonel NewallMajor KnappBrigade Major PettingalA General Court Martial to assemble next Monday morning nine ôclock at the President’s Marquee for the trial of all persons brought before
                     the court—Colonel Bailey will preside: Lieutenant Colonel Vose, Major Winslow,
                     a Captain from each brigade of Infantry, and two from the Park of Artillery are
                     appointed Members.
                  All persons concerned to attend.
               